Citation Nr: 1136427	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits on behalf of the Veteran's minor child, T.K.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.  The appellant is the mother of T.K., a minor child who is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In her May 2008 substantive appeal, the appellant requested a hearing before the Board.  In June 2010, the RO notified the Veteran that her hearing would be held at the Waco RO, as that RO held jurisdiction over her appeal, and not at the RO closest to her home.  In July 2010, the appellant was notified that her hearing was scheduled for September 2010; the Veteran was also notified of the date of the hearing, and informed that he may attend but was not required to do so.  The appellant did not appear for her scheduled September 2010 Board hearing.  She has not motioned for a new hearing or otherwise presented good cause as to why the hearing should be rescheduled.  Accordingly, the Board finds that the appellant's Board hearing request is withdrawn.


FINDINGS OF FACT

1.  In October 2007, the appellant, who is the custodial parent of the Veteran's minor child T.K., filed a claim for apportionment of the Veteran's VA benefits on T.K.'s behalf.

2.  The Veteran has been receiving VA disability compensation benefits at a disability rate of 10 percent, effective March 8, 2006; his award does not include additional benefits for dependents.

3.  No reasonable apportionment of the Veteran's VA disability compensation benefits may be made to the appellant as the custodian of T.K. without causing undue hardship to the Veteran.


CONCLUSION OF LAW

The requirements for an apportionment of the Veteran's VA benefits for have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.458 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the Statement of the Case.  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  Here, the appellant initially filed a notice of disagreement in December 2007 and a substantive appeal in May 2008.  The RO issued Statements of the Case and Supplemental Statements of the Case in March 2008, July 2008, September 2008, and April 2009; copies were provided to both the Veteran and to the appellant.  Therefore, appellate review may proceed.

If a Veteran's child is not in his custody, all or a part of that Veteran's benefits may be apportioned as prescribed by 38 U.S.C.A. § 5307.  VA regulations provide for two types of apportionments.  Under a "general" apportionment, all or any part of the compensation payable on account of a veteran may be apportioned if the veteran is not residing with his child and the veteran is not reasonably discharging his responsibility for the child's support.  38 U.S.C.A. § 5307(a) (2); 38 C.F.R. § 3.450(a) (1) (ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a general apportionment.  Hall v. Brown, 5 Vet. App. 294 (1993).

Under a "special apportionment," regardless of any other provision about apportionments, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to other persons in interest.  38 C.F.R. § 3.451.  As relevant here, for the determination for a special apportionment, consideration must be given to such factors as the amount of the VA benefits payable; the resources, income, and special needs of those dependents in whose behalf the apportionment is claimed; and the resources, income, and special needs of the veteran and his other dependents.  38 C.F.R. § 3.451.  Section 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionment.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2010).

Service connection for bilateral hearing loss and tinnitus was granted in a May 2007 rating decision; the total combined rating assigned was 10 percent.  These are the only disabilities for which the Veteran is receiving service-connected benefits to date; VA law requires that a veteran's service-connected disabilities must be rated at a combined 30 percent before VA can pay an additional benefit amount for dependent(s).  The May 2007 notice letter indicated that the initial amount of benefits totaled $112.00 per month, and were effective April 1, 2006; the March 2008 special apportionment decision indicated that by that time, the Veteran's monthly benefit was $123.00 per month.

In October 2007, the appellant requested an apportionment of the Veteran's VA benefits on T.K.'s behalf.  She asserted that the Veteran was required to pay child support as mandated by their custody agreement, but that he was more than $30,000.00 in arrears.  She also asserted that she, too, was a disabled veteran and her only income was her VA disability benefits, her vocational rehabilitation stipend, state-issued food stamps, and vouchers for T.K. to attend daycare while she completed her education.  Finally, she argued that the Veteran had refused to comply with the mandates of the state governing the custody agreement, and stated her belief that the financial hardship of T.K. should be placed before any financial hardship that the Veteran may have.  

The appellant's October 2007 Apportionment Questionnaire listed her income as $1,538.00 per month, which was made up of VA disability benefit payments, work-study payments, and vocational rehabilitation stipend.  Her expenses were listed as totaling $2,342.76; $1,017.52 in rent or mortgage payments, $300.00 for food, $181.77 for utilities, $20.13 for telephone, $80.00 for clothing, $394.34 for daycare, and $349.00 for transportation costs.  She also indicated that she took at home equity refinance loan in the amount of $30,000 to cover additional expenses until she finished vocational rehabilitation.  She also submitted a June 2003 state child support order indicated that the Veteran would be responsible for $635.00 per month child support, and that wage withholding was established to accomplish the collection of that support.  

The October 2007 apportionment decision denied the appellant's claim for apportionment on the basis that the Veteran's current monthly payment was too small to permit payment of a reasonable amount to any apportionee.  The appellant's December 2007 notice of disagreement argued that the Veteran continued to refuse to pay child support as ordered by the state court and was now in arrears in excess of $32,000.00.  A March 2008 special apportionment decision reflected that although the appellant's expenses exceeded her income by $804.76 per month, the Veteran's current benefits were too little to permit payment of a reasonable amount to any apportionee.  In her May 2008 substantive appeal, the appellant argued that the Veteran was now $38,227.40 in arrears on child support.  In November 2008, the Veteran submitted copies of pay stubs and a statement from his employer showing that he was paying $376.15 per pay period (once every two weeks) towards child support, beginning March 2008.

Considering the appellant's claim in light of the above-noted evidence and legal authority, the Board finds that the criteria for apportionment of the Veteran's disability compensation benefits have not been met.

The most recent evidence of record reflects that the Veteran currently receives $123.00 per month in VA disability benefits.  Despite the appellant's repeated arguments to the contrary, an apportionment of his disability benefits would not allow for a reasonable amount of payment to the appellant, as any apportionment amount payable would be so small that it would amount to little or no mitigation of the appellant's needs.  Based on the particular financial circumstances shown above, although hardship is reported by the appellant in terms of being unable to meet her and T.K.'s monthly expenses, an apportionment of the Veteran's current monthly disability compensation award would result in financial hardship to him.  See 38 C.F.R. §§ 3.451, 3.458(a).  Therefore, the Board finds that neither a general apportionment nor a special apportionment is warranted, and the claim must be denied.

The Veteran's monthly benefits do not include any additional benefits for dependents.  As noted above, VA law requires that a veteran's service-connected disabilities must be rated at a combined 30 percent before VA can pay an additional benefit amount for their dependent(s).  Moreover, while it is the appellant's repeated contention that the Veteran is in arrears with respect to his child support obligation, the evidence to include the accounting statement from his employer reflects that the Veteran is paying child support through the garnishment of his wages.  Furthermore, there is no provision in the law that the Veteran's unpaid child support should result in a withholding of his VA benefits; the remedy for receiving those monies is not through an apportionment; it is through the state courts.

As noted above, the appellant has asserted that any amount of apportionment of the Veteran's VA payments would be helpful in support of T.K.  However, the small amount of the Veteran's payment means that any apportionment would cause undue hardship to the Veteran while not constituting a reasonable amount to be paid to the appellant on T.K.'s behalf.  Thus, while sympathetic to the appellant's arguments, the Board finds that the criteria for an apportionment of the Veteran's VA compensation benefits to the appellant are simply not met.  38 C.F.R. §§ 3.450, 3.451, 3.458.  

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the Veteran and the appellant.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  Accordingly, an apportionment of the Veteran's VA benefits on behalf of the Veteran's minor child, T.K., is not warranted.


ORDER

Entitlement to an apportionment of the Veteran's VA benefits on behalf of the Veteran's minor child, T.K., is denied.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


